DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 01/24/2020. The applicant submits an Information Disclosure Statement dated 01/24/2020. The applicant does not claim Domestic priority. The applicant claims Foreign priority to Japanese applications filed on 02/18/2019 and 09/27/2019.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental concept of evaluation or observation without significantly more. The claims fail the first prong of the 2019  subject matter eligibility. The claims evaluate where a vehicle is in proximity to a destination but does not do anything with the information. The claims do not identify any structure that identifies where the vehicle is located. The processor performs the computations but does not disclose any structure for which the computation may be output. The claims recite an arrival determination system. This judicial exception is not integrated into a practical application because the claims do not identify any structure for which the data is collected or output for which the data is provided. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify an output for the evaluation or observation. The claims do not identify any structure such as sensors that identify the location or position. The claims also do not identify an output for the computation.

Claim Rejections - 35 USC § 112
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims identify a feature of “inner side of a road that surrounds the destination” it isn’t clear if the location is a round – a –bout or something else. As a side of a road surrounding a point is unclear. Applicant is encouraged to clarify what the feature constitutes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chowanic US 2014/0019039 in view of Hatton US 2015/0123822.
As per claim 1, An arrival determination system comprising: 
a processor programmed to: (Chowanic paragraph 0006 discloses, “The guidance system further includes a processor configured to receive input defining a destination POI,”)
determine whether a vehicle is at a standstill; (Hatton paragraph 0084 teaches, “In this case, the process first checks to see if a vehicle has stopped for longer than a threshold period of time 727.”) and 
determine that the vehicle has arrived at a destination when the vehicle is determined to be at a standstill and a present location of the vehicle is on an inner side of a road that surrounds the destination. (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”)
Chowanic discloses a navigation system with enhanced point of interest arrival guidance. Chowanic does not disclose a vehicle is at a standstill. Hatton teaches of identifying has stopped for a longer than a threshold period, which is the equivalent to a standstill. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hatton et.al. into the invention of Chowanic. Such incorporation is motivated by the need to ensure accurate arrival to a destination. 
As per claim 2, The arrival determination system according claim 1, wherein the processor is programmed to: 
determine whether a line segment that connects the present location and the destination is in contact with any road; (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”) and 
assume that the present location is on the inner side of the road that surrounds the destination when the line segment is not determined to be in contact with any road. (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”)
As per claim 3, The arrival determination system according to claim 1, wherein the processor is programmed to determine that the vehicle has not arrived at the destination when a distance between the present location and the destination is larger than a threshold. (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”)
As per claim 4, The arrival determination system according to claim 3, wherein the threshold increases as time passes while the vehicle is at a standstill. (Hatton paragraph 0078 teaches, “Accordingly, a temporal limitation could be built in as well, such that if the phone remains within the perimeter for a predetermined time period, notification is sent to the ICE contacts as well.” It is known within the art that a temporal component may be used to identify if an entity is standing still.)
As per claim 5, A computer-readable recording medium storing a computer-executable arrival determination program that causes a computer to perform functions comprising: ( paragraph 0007 discloses, “a computer-implemented method for delivering arrival guidance comprising of receiving inputs defining a destination point of interest(POI).”)
determining whether a vehicle is at a standstill; (Hatton paragraph 0084 teaches, “In this case, the process first checks to see if a vehicle has stopped for longer than a threshold period of time 727.”) and 
determining that the vehicle has arrived at a destination when the vehicle is determined to be at a standstill and a present location of the vehicle is on an inner side of a road that surrounds the destination. (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”)
As per claim 6, The arrival determination system according to claim 2, wherein the processor is programmed to determine that the vehicle has not arrived at the destination when a distance between the present location and the destination is larger than a threshold. (Chowanic paragraph 0050 discloses, “the navigation system will determine if the user has arrived at the destination 213 in order to determine when the navigation system will output arrival guidance notifying the user that they have arrived at their destination.  The navigation system may utilize a threshold distance based on the type of road to deliver guidance.  In one illustrative example, the navigation system may deliver arrival guidance on a residential road 1000 feet from the destination.  In another illustrative example, the navigation system may deliver arrival guidance on a main surface street a quarter-mile from the destination.”)
As per claim 7, The arrival determination system according to claim 6, wherein the threshold increases as time passes while the vehicle is at a standstill. (Hatton paragraph 0078 teaches, “Accordingly, a temporal limitation could be built in as well, such that if the phone remains within the perimeter for a predetermined time period, notification is sent to the ICE contacts as well.” It is known within the art that a temporal component may be used to identify if an entity is standing still.)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661